Gilchrist, J.
The plaintiff' did not deposit with the defendant either money or money’s worth. The defendant took the plaintiff’s note, and to accommodate him, agreed to account with Page for it as money. He did not *599agree so to account for it to the plaintiff. Page had a right to consider .it cash, for such was the agreement. The plaintiff gave his note to Cheney for $50, and thereupon became liable to pay him that sum upon a contingency which has not happened, and perhaps may not. He now seeks to convert that act into a promise of the defendant to pay him that sum.
The instructions were therefore erroneous in this particular. Unless, the plaintiff had a claim to the stake deposited by Page, he had no cause of action on account of money received by the defendant.
The verdict must therefore be set aside and a

New trial granted.